DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are currently pending and have been considered below.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: the claim language “wherein comprises” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “the external mounting platform” at lines 4-5. There is insufficient antecedent basis for this claim limitation, which renders the claim indefinite. 
Claim 6 recites “the generator powered the rechargeable battery” at line 3. One of ordinary skill in the art would not be able to reasonable ascertain the metes and bounds of the claimed subject matter. Thus, claim 6 is indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0015417 to Bishop (“Bishop”) in view of CN 205150233 to Zhou (“Zhou”)(a copy of this reference and English translation were provided by applicant December 18, 2019).
Regarding claim 1, Bishop teaches a fuel-electric hybrid multi-axis rotor-type unmanned aerial vehicle wherein comprises an unmanned aerial vehicle frame (FIGS. 2-4), a lifting rotor (105/106), a posture adjusting rotor (107), a fuel engine (102), a motor (110), and a power supply device (¶¶ [0015], [0043], [0046], teaching batteries); the fuel engine, the motor, and the power supply device are mounted on the unmanned aerial vehicle frame (FIGS. 2-4); the fuel engine is configured to drive the lifting rotor (via motor; ¶¶ [0015], [0043], [0046], Abstract); and the motor is powered by the power supply device and configured to drive the posture adjusting rotor (¶¶ [0015], [0043], [0046], Abstract).
While Bishop teaches a gas engine (¶ [0025]), Bishop does not explicitly teach a fuel tank, wherein the fuel tank supplies fuel to the fuel engine and is mounted on the frame. 
Zhou teaches an unmanned aerial vehicle, comprising a fuel tank (6) that supplies fuel to a fuel engine and is mounted on the frame (FIGS. 1-2; first paragraph of Description in the provided English translation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Bishop and further include the fuel tank, as taught by Zhou, in order to provide fuel to the fuel engine. 	
	Regarding claim 2, the combination of Bishop and Zhou teaches each and every element of claim 1 as discussed above, and Bishop teaches wherein the posture adjusting rotor comprises a fixing portion and blades, and a longitudinal section of the blades is a side-tilted "V" shape (FIGS. 2-4).
	Regarding claim 3, the combination of Bishop and Zhou teaches each and every element of claim 1 as discussed above, and Bishop teaches wherein the lifting rotor comprises a second upper rotor (105) and a second lower rotor (106) which are coaxially disposed, spiral directions of the blades of the second upper rotor and the second lower rotor are the same, the second upper rotor and the second lower rotor rotate in opposite directions (¶ [0040]; FIGS. 3-4).
	Regarding claim 4, the combination of Bishop and Zhou teaches each and every element of claim 1 as discussed above, and Bishop teaches wherein the power supply device comprises a generator (101) that is drivingly connected to the fuel engine and electrically connected to the motor (¶¶ [0015], [0043], [0046]).
	Bishop teaches an alternator, which is a type of generator. In case it is argued, however, that Bishop does not explicitly teach a generator, then it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, applicant has not shown patentable significance of providing a generator rather than an alternator. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of the Bishop and Zhou combination by providing a generator instead of the alternator, in order to generate either AC or DC energy.
	Regarding claim 5, the combination of Bishop and Zhou teaches each and every element of claim 4 as discussed above, and Bishop teaches an output shaft of the fuel engine is coaxially with a transmission shaft of the generator (FIGS. 2-4), the external mounting platform for mounting the external device is arranged below the unmanned aerial vehicle frame (FIGS. 2-4). 
Zhou teaches wherein the fuel tank is an annular fuel tank (FIGS. 1-2; first paragraph of Description in the provided English translation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of the Bishop and Zhou combination such that the fuel tank is an annular fuel tank, as taught by Zhou, in order to better distribute the weight. The combination of Bishop and Zhou provide a vehicle such that the generator is disposed in an inner ring of the fuel tank, and the external mounting platform is disposed below the annular fuel tank (Bishop at FIGS. 2-4; Zhou at FIGS. 1-2).
	Regarding claim 6, the combination of Bishop and Zhou teaches each and every element of claim 4 as discussed above, and Bishop teaches wherein the power supply device comprises a rechargeable battery (¶ [0046]), the generator powered the rechargeable battery (¶¶ [0015], [0046]), and the rechargeable battery supplies power to the motor (¶¶ [0015], [0043] [0046]; Abstract).
	Regarding claim 7, the combination of Bishop and Zhou teaches each and every element of claim 1 as discussed above, and Bishop teaches wherein comprises 2n posture adjusting rotors, wherein n is a natural number, and n>2, and the posture adjusting rotors are disposed at vertices of a regular 2n-gon (FIGS. 2-4); the fuel-electric hybrid multi-axis rotor-type unmanned aerial vehicle comprises one lifting rotor, and the lifting rotor is disposed on a mid-perpendicular of the regular 2n-gon (FIGS. 2-4).
	Regarding claim 8, the combination of Bishop and Zhou teaches each and every element of claim 1 as discussed above, and Bishop teaches wherein an external mounting platform for mounting the external device is disposed below the unmanned aerial vehicle frame (FIGS. 2-4).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop in view of Zhou as applied to claim 1 above, and further in view of U.S. Patent No. 8695919 to Shachor et al. (“Shachor”).	
Regarding claim 9, the combination of Bishop and Zhou teaches each and every element of claim 1 as discussed above, and Bishop teaches wherein the motor (110) is fixed on a side arm (FIG. 3). The combination does not explicitly teach the unmanned aerial vehicle frame is pivotally connected with the side arm having a locking function. 
Shachor teaches an unmanned aerial vehicle, wherein the frame is pivotally connected with a side arm having a locking function (FIGS. 9-11; Col. 9, lines 3-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of the Bishop and Zhou combination such that the frame is pivotally connected with the side arm having a locking function, as taught by Shachor, in order to better steer the vehicle and/or to better size the vehicle for storage purposes.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        

/Nicholas McFall/Primary Examiner, Art Unit 3644